Field, C. J.
It is plain from the bill of exceptions that the jury must have found, under instructions not objected to, that the three cows and two calves alleged to have been converted by the defendant were not the property of the plaintiff, and that this was the only issue submitted to the jury. The jury must have *472understood that the defendant as deputy sheriff could not justify taking the property of the plaintiff by attachment on a writ in which he was not a defendant. The answer of the defendant in the present suit justified the taking only on the ground that the property attached was the property of the defendants in the action in which the attachment was made, and wras not a good answer, because the present plaintiff was not one of these defendants; but under the answer denying all the allegations contained in the plaintiff’s writ and declaration, it was for the plaintiff to prove that the property attached in the former suit was his property, and this the plaintiff failed to do. The refusal to rule as requested at the close of the charge to the jury is not error, because the ruling requested was unnecessary, and-not pertinent to the issue. Exceptions overruled.